  Case 15-19019         Doc 47     Filed 05/13/19 Entered 05/13/19 11:17:27              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-19019
         ANDRE A JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/29/2015.

         2) The plan was confirmed on 07/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/11/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/11/2019.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-19019          Doc 47         Filed 05/13/19 Entered 05/13/19 11:17:27                     Desc Main
                                          Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $14,669.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                       $14,669.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,885.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                             $604.27
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,489.27

Attorney fees paid and disclosed by debtor:                      $115.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim       Principal       Int.
Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                       Unsecured      1,444.00            NA              NA            0.00        0.00
AMERICASH LOANS LLC                  Unsecured         919.37        288.42          288.42           0.00        0.00
AMERICASH LOANS LLC                  Unsecured            NA         919.37          919.37          37.76        0.00
ARMY & AIR FORCE EXCHANGE SER        Unsecured            NA       3,144.70        3,144.70        129.15         0.00
CAVALRY SPV I                        Unsecured         711.00        711.49          711.49          29.22        0.00
CITY OF CHICAGO DEPT OF REVENU       Unsecured      1,400.00       1,578.56        1,578.56          64.83        0.00
Clerk of 18th Judicial Circuit Ct.   Unsecured         190.00           NA              NA            0.00        0.00
COMCAST                              Unsecured         336.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON                  Unsecured      1,096.46       1,320.97        1,320.97          54.25        0.00
CREDIT ACCEPTANCE                    Unsecured      2,766.94            NA              NA            0.00        0.00
CREDIT MANAGEMENT CONTROL            Unsecured         309.00           NA              NA            0.00        0.00
EXETER FINANCE LLC                   Unsecured      7,997.00       8,075.27        8,075.27        331.87         0.00
FIRST INSITE REALTY                  Unsecured      1,070.00            NA              NA            0.00        0.00
FIRST MIDWEST BANK                   Unsecured         750.00           NA              NA            0.00        0.00
Foundation for Emergency Service     Unsecured          25.00           NA              NA            0.00        0.00
Foundation for Emergency Service     Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                             Unsecured         200.00           NA              NA            0.00        0.00
Military Star                        Unsecured      3,165.00            NA              NA            0.00        0.00
MRSI                                 Unsecured         135.00           NA              NA            0.00        0.00
Osi Collect                          Unsecured         133.00           NA              NA            0.00        0.00
PAYDAY LOAN STORE                    Unsecured         586.80        586.80          586.80          24.10        0.00
REGIONAL ACCEPTANCE CORP             Secured       10,125.00     16,689.58        10,125.00      8,052.27    1,120.64
REGIONAL ACCEPTANCE CORP             Unsecured      6,791.00           0.00        6,564.58        269.61         0.00
TRACKERS INC                         Unsecured         571.00           NA              NA            0.00        0.00
TRANSWORLD SYSTEMS                   Unsecured         750.00           NA              NA            0.00        0.00
TSI 980                              Unsecured      1,072.00            NA              NA            0.00        0.00
TSI 980                              Unsecured         572.00           NA              NA            0.00        0.00
UNIVERSITY PATHOLOGISTS              Unsecured         100.00           NA              NA            0.00        0.00
VERIZON                              Unsecured         168.00           NA              NA            0.00        0.00
VERIZON                              Unsecured            NA          87.32           87.32           0.00        0.00
VERIZON                              Unsecured            NA       1,607.80        1,607.80          66.03        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-19019         Doc 47      Filed 05/13/19 Entered 05/13/19 11:17:27                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,125.00          $8,052.27         $1,120.64
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,125.00          $8,052.27         $1,120.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,885.28          $1,006.82              $0.00


Disbursements:

         Expenses of Administration                             $4,489.27
         Disbursements to Creditors                            $10,179.73

TOTAL DISBURSEMENTS :                                                                      $14,669.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
